Citation Nr: 0031094	
Decision Date: 11/30/00    Archive Date: 12/06/00

DOCKET NO.  94-28 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include a herniated intervertebral disc.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to July 
1985.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1993 rating decision of the 
San Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned a 
10 percent disability evaluation, effective January 6, 1993, 
and denied service connection for herniated intervertebral 
disc.

The Board notes that the veteran initially appealed the 
assignment of the 10 percent evaluation for PTSD.  In 
subsequent rating decisions, the RO granted increased 
evaluations and finally assigned a 100 percent evaluation, 
effective January 6, 1993.  In a June 1997 VA Form 21-4138, 
statement in support of claim, the veteran indicated he 
wished to continue his appeal only as to the herniated 
intervertebral disc.  Therefore, the claim for an increased 
evaluation for PTSD is no longer on appeal.


REMAND

The Board observes that recently enacted legislation has 
eliminated the requirement for a well-grounded claim, 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim, and expanded the VA's duty to 
notify the veteran and his representative, if any, concerning 
the aspects of claim development.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); Veterans Benefits and Health Care Improvement Act of 
2000, Pub. L. No. 106-419, § 104 (2000).  A remand in this 
case to comply with the new legislation is necessary, which 
reasons are stated below.

The veteran submitted a copy of a December 1994 letter from 
the Social Security Administration, showing that he was 
granted disability benefits.  However, the veteran has not 
indicated upon what disability or disabilities the benefits 
were granted.  VA must determine if such records are relevant 
to the veteran's claim for service connection for a low back 
disorder, to include a herniated intervertebral disc, and if 
so, obtain the records.

Additionally, the veteran submitted a copy his application 
for Social Security Administration disability benefits.  In 
the application, he indicated he had received treatment from 
the VA outpatient treatment clinic in Lufkin, Texas, 
beginning in February 1994.  The record reflects the RO 
obtained VA outpatient treatment reports from the Houston, 
Texas, VA Medical Center, but it is unclear whether 
outpatient treatment reports from Lufkin, Texas, were 
obtained or were included in the reports received from the 
Houston, Texas, VA Medical Center.  The RO should attempt to 
secure any outpatient treatment records from the clinic in 
Lufkin, Texas.  

The Board notes that the RO attempted to have the veteran 
examined in May 1999 for the purpose of determining whether 
the veteran's current low back disorder was related to low 
back complaints he had in service.  The record reflects the 
veteran failed to appear for the scheduled examination in May 
1999.  The RO contacted the veteran that same month, giving 
him an opportunity to establish good cause for failing to 
show for the examination, to which the veteran did not 
respond.  The RO then issued a supplemental statement of the 
case that provided the veteran with the provisions of 
38 C.F.R. § 3.655 (2000), which addresses the failure to 
report for a scheduled VA examination.  Inasmuch as the RO 
has undertaken reasonable efforts to provide an examination 
for the veteran, the RO may defer providing any further 
assistance in this regard.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(to be codified at 38 U.S.C. § 5103A).

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment of all 
health care providers, VA and private, 
who have treated him for his low back 
disorder.  After securing any necessary 
authorizations, the RO should request 
copies of all indicated records which 
have not been previously secured and 
associate them with the claims folder.  
If the RO cannot obtain any of the 
medical records indicated by the veteran, 
it should follow the proper procedures 
under the Veterans Claims Assistance Act.  
Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports, to include treatment 
reports at the VA clinic in Lufkin, 
Texas, beginning in February 1994.  All 
information which is not duplicative of 
evidence already received should be 
associated with the claims file.

2.  The RO should also ask the veteran if 
his Social Security Administration 
disability benefits pertain at all to his 
low back disorder.  If his response is in 
the affirmative, the RO should obtain and 
associate with the claims file copies of 
the decision concerning the veteran's 
claim for disability benefits from the 
Social Security Administration, and 
copies of any medical records utilized in 
reaching that decision.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  Finally, as noted above, the Veterans 
Claims Assistance Act of 2000 has changed 
the development of claims.  Accordingly, 
on remand, the RO should ensure adherence 
to the new statutory provisions.

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
low back disorder, to include herniated 
intervertebral disc.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and the opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 6 -


